Title: To Thomas Jefferson from Robert R. Livingston, [4 June 1801]
From: Livingston, Robert R.
To: Jefferson, Thomas


               
                  Thursday [4 June 1801]
               
               The Chancellor Livingston has read with great pleasure the observations of the president on neutral rights—Mr. Livingston is perfectly satisfied that they are founded in reason & justice, & should as such form the Law of nations, for nothing is more absurd than that the quarels of others shd affect the right of peaceable nations—The extention which their adoption would give to the commerce of neutral nations is a strong argument in their favor, since it wd. operate as a premium on peace, & a duty on war. But he is very fearful that it will be long before they are adopted, that particularly which abolishes contraband of war—Since it is at least plausible to say that no man is bound to suffer a third person to furnish his enemy with arms for his distruction in the hour of battle—And yet, unless this is esstablished all the vexations of search must follow—I have no doubt that the means are in our power (and we certainly will be blameable if we do not exercise them) by which to compel the introduction of a much more extensive system than that proposed by the northern powers
            